Citation Nr: 0638056	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-11 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cervical spine spondylosis. 

2.  Entitlement to an initial disability rating greater than 
20 percent for spondylolisthesis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

At a hearing held in June 2004, the veteran appears to have 
raised issues involving entitlement to service connection for 
a heart disability, a bilateral shoulder disability, and a 
bilateral knee disability.  As these issues have not been 
developed for appellate review, the Board refers them back to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  An unappealed October 1976 rating decision denied service 
connection for cervical spine spondylosis on the basis that 
no evidence showed that this disability was related to 
service.   

2.  An unappealed May 1992 rating decision declined to reopen 
the veteran's claim of entitlement to service connection for 
cervical spine spondylosis on the basis of new and material 
evidence.

3.  The evidence received since the May 1992 rating decision 
does not include medical evidence that the veteran's cervical 
spine spondylosis is related to service.  

4.  The veteran's spondylolisthesis of the lumbar spine is 
manifested by slight limitation of motion of the lumbar 
spine, with forward flexion of 60 degrees, and no objective 
neurological findings.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision which declined to reopen the 
veteran's claim of entitlement to service connection for 
cervical spine spondylosis on the basis of new and material 
evidence is final.  38 U.S.C.A. § 7105 (West Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

2.  The additional evidence presented since the May 1992 
rating decision is not new and material, and the claim of 
entitlement to service connection for cervical spine 
spondylosis has not been reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West Supp. 2005); 38 C.F.R §§ 3.102, 
3.156, 3.159 (2006).

3.  The criteria for a disability rating greater than 20 
percent for spondylolisthesis of the lumbar spine have not 
been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5292 (effective 
prior to September 26, 2003); Diagnostic Code 5243 (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim 
of Entitlement to Service Connection for 
Cervical Spine Spondylosis 

The veteran is ultimately seeking service connection for 
cervical spine spondylosis.  Service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  In general, service connection 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The RO initially denied service connection for cervical spine 
spondylosis in an unappealed October 1976 rating decision.  
The relevant evidence at that time included daily sick 
reports and morning reports from the veteran's period of 
active duty, none of which made any reference to the 
veteran's cervical spine.  The evidence at that time also 
included an X-ray report dated in May 1976 showing localized 
anterior cervical spondylosis from C4 through C6.  However, 
this report did not include a medical opinion concerning the 
etiology or date of onset of this condition. 

In light of these findings, the RO denied service connection 
for cervical spine spondylosis in October 1976 on the basis 
that no evidence related this disability to service.  
Thereafter, the veteran attempted to reopen his claim for 
service connection for cervical spine spondylosis by 
submitting copies of his daily sick reports and morning 
reports.  In a May 1992 rating decision, the RO confirmed its 
previous denial and explained that the records submitted were 
merely duplicates of records which were previously considered 
and, therefore, did not constitute new and material evidence.  

The veteran was notified of the May 1992 rating decision in a 
letter dated that same month; however, he did not seek 
appellate review within one year of notification.  Therefore, 
the May 1992 rating decision is final and not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In March 2000, the veteran attempted to reopen his claim of 
entitlement to service connection for cervical spine 
spondylosis on the basis of new and material evidence.  It 
appears as though the RO reopened the claim on the basis of 
new and material evidence but then denied the claim on the 
merits.  However, the Board must first determine whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for cervical spine 
spondylosis since the final May 1992 rating decision.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material 
evidence, as it applies to this case, is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

The Board notes that this regulation was amended in that it 
redefined "new and material evidence."  38 C.F.R. §§ 
3.156(a).  However, the revised version is applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620. Since the veteran filed his claim to reopen in March 
2000, only the former version of the regulation is 
applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 1992 rating decision.  Since that decision, the veteran 
submitted photocopies of his daily sick reports and morning 
reports.  Since these are merely duplicates of records 
previously considered by the RO, they cannot serve to reopen 
the veteran's claim.  38 C.F.R. § 3.156(a).

The only other medical evidence pertaining to the veteran's 
cervical spine consists of VA outpatient treatment records 
dated from 2000 to 2005 as well as the July 2003 VA 
examinations report, none of which indicates that the 
veteran's cervical spine spondylosis is related to service.  
In fact, the July 2003 VA examination report includes a 
medical opinion that there is no evidence to suggest that the 
veteran's arthritis in his cervical spine is due to his 
service-related injury in 1951.  

In short, although these records are "new," in that they 
did not exist at the time of the May 1992 rating decision, 
they are not material to the central issue in this case, 
i.e., whether the veteran's cervical spine spondylosis is 
related to service many years ago.  Accordingly, the newly 
submitted evidence, by itself or in connection with evidence 
already in the file, does not relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 3.156.

In addition to the newly submitted medical evidence, the 
Board has also considered the veteran's own lay statements in 
support of his claim, including testimony presented at his 
June 2004 hearing.  However, the Board emphasizes that 
statements provided by the veteran are not material within 
the meaning of 38 C.F.R. § 3.156.  In Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

As a whole, the evidence received since the May 1992 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
May 1992 rating decision remains final and the appeal is 
denied.

II.  Increased Rating for Spondylolisthesis of the Lumbar 
Spine

In an August 2003 rating decision, the RO resolved reasonable 
doubt in the veteran's favor and granted service connection 
for spondylolisthesis of the lumbar spine.  The RO assigned a 
20 percent disability rating, effective January 2000.  The 
veteran appealed that decision and is seeking a disability 
rating greater than 20 percent for his spondylolisthesis of 
the lumbar spine. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

At the time the veteran filed his claim, limitation of motion 
of the lumbar spine was evaluated under DC 5292, which 
provides a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, DC 5292.

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the 
thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended on two occasions since the veteran 
filed his claim.  The Board is required to consider the claim 
in light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's low back disability is warranted.  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00; 38 U.S.C.A.      § 5110(g).  

The first amendment pertains to intervertebral disc syndrome 
and became effective on September 23, 2002.  See 38 C.F.R. § 
4.71a, DC 5293 (September 23, 2002).  However, the veteran's 
spondylolisthesis of the lumbar spine is not manifested by 
intervertebral disc syndrome.  In this regard, the Board 
places significant probative value on the July 2003 VA 
examination report, which notes that no neurological deficits 
were present in either lower extremity.  Thus, the regulatory 
amendment pertaining to intervertebral disc syndrome does not 
apply to the veteran's spondylolisthesis of the lumbar spine.

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  DC 5293 for rating intervertebral 
disc syndrome was changed to DC 5243, which provides that 
ratings are now based on either the general rating formula 
for diseases and injuries of the spine (effective September 
26, 2003), or on the basis of incapacitating episodes (the 
criteria for which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or for favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating greater than 20 percent for the veteran's 
spondylolisthesis of the lumbar spine.  The medical evidence 
to be considered consists of the July 2003 VA examination 
report, which shows only slight limitation of motion of the 
lumbar spine. 

Turning first to the old criteria, the Board finds no 
evidence of severe limitation of motion of the lumbar spine 
as required for a 40 percent rating under DC 5292.  The 
veteran's lumbar spine underwent range-of-motion testing on 
only one occasion at his July 2003 VA examination.  At that 
time, the veteran's lumbar spine demonstrated flexion of 60 
degrees, extension of 30 degrees, and lateral flexion of 30 
degrees in both directions.  Thus, the veteran's lumbar spine 
demonstrated full extension and full lateral flexion in both 
directions, with only a 30 degrees loss of flexion.  The 
Board notes that these findings reflect only slight 
limitation of motion under DC 5292, which do not even meet 
the criteria for a 20 percent rating.  Hence, a disability 
rating greater than 20 percent is not warranted under DC 
5290.

Under the amended rating criteria, since these findings 
clearly show that the veteran's spine is not ankylosed, the 
veteran's spondylolisthesis of the lumbar spine does not meet 
the criteria for a 40 percent rating under the newly revised 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The Board also finds that a disability rating in excess of 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the lumbar 
spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  The veteran testified 
at a June 2004 hearing that his lumbar spine was manifested 
by significant pain.  However, in light of the fact that the 
veteran's lumbar spine demonstrated full range of motion, 
except for a 30 degrees loss of flexion, there is simply no 
basis to assign a 20 percent disability rating based on 
functional loss due to pain, weakness, fatigability, or 
incoordination of the lumbar spine.  Id.  Without 
consideration of pain, the current evaluation could not be 
justified. 

In short, the veteran's spondylolisthesis of the lumbar spine 
does not meet the criteria for a disability rating greater 
than 20 percent under applicable rating criteria.  The Board 
also finds that there is no basis to refer this case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of an extraschedular 
evaluation, as there is no evidence that this disability has 
caused marked interference with employment or has required 
frequent hospitalizations.  See 38 C.F.R. § 3.321(b)(1); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Accordingly, the 
appeal is denied.

III.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO (1) 
informed the veteran about the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him about the information and evidence that VA will 
seek to provide; (3) informed him about the information and 
evidence he is expected to provide; and (4) requested him to 
provide any evidence in his possession that pertains to the 
claims, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for cervical spine spondylosis, the Board finds 
that a Mat 2003 letter complies with Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the Court held that, in addition 
to notifying the veteran of evidence and information 
necessary to prove his underlying claim, the claimant must 
also be notified of the evidence and information necessary to 
reopen his claim for service on the basis of new and material 
evidence.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran was afforded a VA examination in July 2003 to 
determine the severity of his spondylolisthesis of the lumbar 
spine, which appears adequate for rating purposes.  The 
veteran also testified at his June 2004 hearing that this 
disability has not worsened since that examination.  

The Board notes that the veteran's service medical records 
are not available.  However, it appears that the RO search 
alternative sources and obtained daily sick reports and 
morning reports in an attempt to assist the veteran prove his 
claim of entitlement to service connection for cervical spine 
spondylosis.  Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.
ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for cervical 
spine spondylosis, the appeal is denied.

An initial disability rating greater than 20 percent for 
spondylolisthesis of the lumbar spine is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


